office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b06 ------------- plr-140754-02 uilc r third party communication date of communication month dd yyyy date date to industry director natural_resources and construction lm nrc from branch chief branch passthroughs special industries subject withdrawal of plr this advice may not be used or cited as precedent this memo is to advise you that ------------------------------------------- taxpayer a subsidiary of --------------------------------------------------has withdrawn its request for a private_letter_ruling regarding the treatment of normalization reserves upon disposition of electric generation facilities specifically taxpayer’s requested rulings that the normalization rules applicable to investment tax_credits under former sec_46 of the code and the normalization rules applicable to depreciation under former sec_167 sec_168 and section e of the tax_reform_act_of_1986 will not be violated if aditc and edit balances attributable to the taxpayer’s generating facilities as of the date of the closing of sale are flowed through to customers ratably over a period of time or are applied to reduce stranded costs the taxpayer is otherwise entitled to recover from its customers or if no stranded costs remain to be collected they are otherwise applied for the benefit of the taxpayer’s customers as the -------------- ---------------------------------------- may direct taxpayer was advised the service was tentatively adverse and a conference of right was held on date consequently taxpayer withdrew its request for a ruling when informed the service was still adverse set out below is a brief statement of underlying facts and this offices analysis plr-140754-02 facts taxpayer elected under former code sec_46 to amortize its aditc in reduction of the tax expense component of its cost of service no faster than ratably and its regulated rate base is not reduced by its aditc balance taxpayer also uses a normalization method_of_accounting for purposes of claiming accelerated_depreciation with respect to public_utility_property in accordance with former sec_167 and sec_168 and with sec_168 moreover taxpayer has normalized its edfit in accordance with e of the act and revproc_88_12 1988_1_cb_637 in -------------------------enacted deregulation of electric generation providing that all retail electric customers in state must be given the opportunity to purchase electricity from electric power suppliers of their choosing and that to implement retail choice each utility must unbundled its rates so as to provide separate charges on its bills to customers for its generation services for its transmission and distribution services and for other discrete services it provides to customers however electric utilities’ transmission and distribution services were not deregulated under the act and the taxpayer’s rates for these services continue to be subject_to cost of service regulation by the -------------------- ------------------ the act recognized that the movement to a competitive market for electric generation would leave utilities with stranded costs ie generation-related and other supply-related costs which traditionally would have been recoverable in a regulated environment but which might no longer be recoverable after deregulation when the utilities’ rates for electric generation must be set at levels competitive with the rates charged by other generation suppliers not burdened with similar costs the deregulation act authorized ------------to determine in a stranded costs recovery order the amount of a utility’s stranded costs that are eligible for recovery and to provide the utility with an opportunity to recover those costs through the mechanism of a non-bypassable market transition charge mtc that the utility may collect from all of its customers throughout a limited period taxpayer decided to exit the generation business and adopted a plan to divest itself of its generation facilities the ------ issued a recovery order permitting taxpayer to include as a component of the mtc a ratable recovery_of taxpayer’s net investment in one of its generating facilities together with interest on the taxpayer’s net investment adjusted for this purpose to eliminate adfit attributable to the facility the recovery order also provided that in the event of a sale of its other generating facilities any net_proceeds realized from the sale had to be applied to reduce the amount of stranded costs otherwise recoverable or if no such costs remain to be recovered applied to the benefit of taxpayer’s customers as directed by the ------ ------ has proposed subject_to taxpayer’s ruling_request that the aditc and edfit balances attributable to these other generating facilities be treated as additional net divestiture proceeds as such they would be applied to offset any remaining plant-related stranded costs or in the plr-140754-02 event such costs were fully offset applied for the benefit of the taxpayer’s customers as directed by the ------ law and analysis the first determination involves the proper normalization treatment by taxpayer an elector under former sec_46 of its aditc relating to sales of its generating assets former sec_46 provides an election for ratable flow through under which an elector may flow through the investment_tax_credit to cost of service however former sec_46 provides that no investment_tax_credit is available if the taxpayer's cost of service for ratemaking purposes or in its regulated books of account is reduced by more than a ratable portion of the credit determined under former sec_46 and allowable by sec_38 also under former sec_46 no investment_tax_credit is available if the base to which the taxpayer's rate of return for ratemaking purposes is applied is reduced by reason of any portion of the credit determined under former sec_46 and allowable by sec_38 former sec_46 provides that for purposes of determining ratable portions under former sec_46 the period of time used in computing depreciation expense for purposes of reflecting operating results in the taxpayer's regulated books of account shall be used under sec_1_46-6 of the income_tax regulations ratable for purposes of former sec_46 is determined by considering the period of time actually used in computing the taxpayer's regulated depreciation expense for the property for which a credit is allowed regulated depreciation expense is the depreciation expense for the property used by a regulatory body for purposes of establishing the taxpayer's cost of service for ratemaking purposes such period of time shall be expressed in units of years or shorter periods units of production or machine hours and shall be determined in accordance with the individual useful_life or composite or other group asset account system actually used in computing the taxpayer's regulated depreciation expense a method of reducing is ratable if the amount to reduce cost of service is allocated ratably in proportion to the number of such units thus for example assume that the regulated depreciation expense is computed under the straight_line method by applying a composite annual percentage rate to original cost as defined for purposes of computing depreciation expense if cost of service is reduced annually by an amount computed by applying a composite annual percentage rate to the amount of the credit cost of service is reduced by a ratable portion if such composite annual percentage rate were revised for purposes of computing depreciation expense beginning with a particular accounting_period the computation of ratable portion must also be revised beginning with such period a composite annual percentage rate is determined solely by reference to the period of time actually used by the taxpayer in computing its regulated depreciation expense without reduction for salvage or other items such as over and under accruals in this case taxpayer has sold the assets that generated the aditc and as a should the property for which the aditc is allowed become no longer available the method prescribed by sec_1_46-6 for determining whether the taxpayer's plr-140754-02 cost of service for ratemaking is reduced by more than a ratable portion of the investment_tax_credit depends upon correlating the credit with the regulatory depreciable useful_life actually used for the property that generated the credit that the correlation must remain constant and current is illustrated by the requirement that the ratable portion must be adjusted to reflect correspondingly any revision to the composite annual percentage rate applied for purposes of computing regulated depreciation expense for computing the regulated depreciation expense there could no longer be any correlation between the property and the credit in that event the requirements of former sec_46 are violated if any portion of the credit is used to reduce the taxpayer's cost of service result the asset for which regulated depreciation expense is computed is no longer available consequently no portion of the related unamortized aditc remaining at the date of sale may be returned to ratepayers by amortizing those aditc amounts over the period taxpayer recovers stranded costs from its ratepayers taxpayer of its edfit relating to the sale of its generating assets sec_168 shall not apply to any public_utility_property within the meaning of sec_168 if the taxpayer does not use a normalization method_of_accounting the taxpayer in computing its tax expense for establishing its cost of service for ratemaking purposes and reflecting operating results in its regulated books of account to use a method_of_depreciation with respect to public_utility_property that is the same as and a depreciation period for such property that is not shorter than the method and period used to compute its depreciation expense for such purposes differs from the amount that would be allowable as a deduction under sec_167 using the method period first and last year convention and salvage_value used to compute regulated tax expense under sec_168 the taxpayer must make adjustments to a reserve to reflect the deferral of taxes resulting from such difference will not be satisfied is if the taxpayer for ratemaking purposes uses a procedure or adjustment which is inconsistent with such requirements under sec_168 such sec_168 provides that the depreciation deduction determined under sec_168 provides that one way the requirements of sec_168 in order to use a normalization method_of_accounting sec_168 requires under sec_168 if the amount allowable as a deduction under sec_168 the second determination involves the proper normalization treatment by former sec_167 generally provided that public_utilities were entitled to use sec_1_167_l_-1 provides that the reserve established for public_utility plr-140754-02 inconsistent procedures and adjustments include the use of an estimate or projection of the taxpayer's tax expense depreciation expense or reserve for deferred taxes under sec_168 unless such estimate or projection is also used for ratemaking purposes with respect to all three of these items and with respect to the rate base accelerated methods for depreciation if they used a normalization method_of_accounting a normalization method_of_accounting was defined in former sec_167 in a manner consistent with that found in sec_168 sec_1_167_l_-1 provides that the normalization requirements for public_utility_property pertain only to the deferral of federal_income_tax liability resulting from the use of an accelerated method_of_depreciation for computing the allowance for depreciation under sec_167 and the use of straight-line_depreciation for computing tax expense and depreciation expense for purposes of establishing cost of services and for reflecting operating results in regulated books of account these regulations do not pertain to other book-tax timing differences with respect to state income taxes f i c a taxes construction costs or any other taxes and items property should reflect the total amount of the deferral of federal_income_tax liability resulting from the taxpayer's use of different depreciation methods for tax and ratemaking purposes sec_1_167_l_-1 provides that the amount of federal_income_tax liability deferred as a result of the use of different depreciation methods for tax and ratemaking purposes is the excess computed without regard to credits of the amount the tax_liability would have been had the depreciation method for ratemaking purposes been used over the amount of the actual tax_liability this amount shall be taken into account for the taxable_year in which the different methods of depreciation are used sec_1_167_l_-1 provides that the taxpayer must credit this amount of deferred taxes to a reserve for deferred taxes a depreciation_reserve or other reserve_account this regulation further provides that the aggregate amount allocable to deferred taxes shall not be reduced except to reflect the amount for any taxable_year by which federal income taxes are greater by reason of the prior use of different methods of depreciation under sec_1_167_l_-1 or to reflect asset retirements or the expiration of the period of depreciation used in determining the allowance for depreciation under sec_167 of accounting is not being used for public_utility_property shall not be treated as being used with respect to any public_utility_property for purposes of sec_167 or sec_168 if the taxpayer in computing its cost of service for ratemaking section e of the act provides another way in which a normalization method section e of the act provides that a normalization method_of_accounting the term excess_tax_reserve is defined in e a of the act as the plr-140754-02 purposes and reflecting operating results in its regulated books of account reduces the excess_tax_reserve more rapidly or to a greater extent than this reserve would be reduced under the average rate assumption method aram excess of i the reserve for deferred taxes as described in former sec_167 or sec_168 as in effect on the day before the date of the enactment of the act over ii the amount that would be the balance in this reserve if the amount of the reserve were determined by assuming that the corporate rate reductions provided in the act were in effect for all prior periods under this method aram is the method under which the excess in the reserve for deferred taxes is reduced over the remaining lives of the property as used in its regulated books of account that gave rise to the reserve for deferred taxes under the aram if timing differences for the property reverse the amount of the adjustment to the reserve for the deferred taxes is calculated by multiplying i the ratio of the aggregate deferred taxes for the property to the aggregate timing differences for the property as of the beginning of the period in question by section e b of the act defines the aram and explains the calculations ii the amount of the timing differences that reverse during this period revproc_88_12 1988_1_cb_637 provides further guidance as to the application of the aram to the excess_tax_reserve section dollar_figure of revproc_88_12 provides that under the aram excess tax_reserves pertaining to a particular vintage or vintage_account are not flowed through to ratepayers until such time as the timing differences in the particular vintage_account reverse moreover it is a violation of e of the act for taxpayers to adopt any accounting treatment that directly or indirectly circumvents the rule set forth in the previous sentence section dollar_figure also provides that e of the act does not modify the normalization requirements of former sec_167 or of sec_168 sec_3 and dollar_figure of revproc_88_12 provide that a taxpayer who lacks sufficient vintage_account data necessary to apply the aram can use the reverse south georgia method in general a taxpayer uses that method if it a computes the excess_tax_reserve on all public_utility_property included in the plant account on the basis of the weighted average life or composite rate used to compute depreciation for regulatory purposes and b reduces the excess_tax_reserve ratably over the remaining regulatory life of the property for a public_utility to use accelerated_depreciation in determining its federal section e of the act limits the rate at which the excess_tax_reserve may be plr-140754-02 income_tax_liability e of the act requires that normalization_accounting be used to reduce the excess_tax_reserve in calculating the rates to be charged the utility's customers and in maintaining the regulated books of account under e of the act the immediate flow through of the excess_tax_reserve to the utility's customers is prohibited instead the excess_tax_reserve is to be reduced and flowed through to cost of service no more rapidly that this reserve would be reduced under the aram or where appropriate the reverse south georgia method reduced and flowed through to the utility's customers in setting rates it does not require the utility to flow through the excess_tax_reserve to its customers but permits the utility to do so provided the reduction to cost of service is not more rapidly than would be under the aram thus e of the act imposes a limitation on when the excess_tax_reserve may be returned to the utility's customers in the form of reduced rates retirements of public_utility_property subject_to the normalization requirements of sec_168 are reflected in adjustments to taxpayer's deferred tax reserve as well as its excess_tax_reserve see sec_1_167_l_-1 and revproc_88_12 c b pincite as a result of the sale these reserves cease to exist a violation of the depreciation normalization rules will occur if there is any return to ratepayers after the sale date of the unamortized edfit attributable to accelerated_depreciation on public_utility_property that is sold further both aram and the reverse south georgia method rely on mechanisms requiring a regulatory life once the asset is sold the regulatory life ceases to exist in the present case taxpayer has sold the aforementioned public_utility_property hence in each of the two rulings requested by taxpayer there would be a conclusions normalization violation if the remaining unamortized aditc and edfit balances or a proportionate part thereof existing at the date of sale are returned to ratepayers by amortizing those amounts over the period taxpayer recovers stranded costs from its ratepayers because taxpayer has sold the assets that generated the aditc the asset for which regulated depreciation expense is computed is no longer available consequently no portion of the related unamortized aditc remaining at the date of sale may be returned to ratepayers by amortizing those aditc amounts over the period taxpayer recovers stranded costs from its ratepayers additionally the unamortized edfit associated with the sold generating assets ceases to exist at the date of sale consequently a violation of the depreciation normalization rules will occur if there is any return to ratepayers after the sale date of those unamortized edfit amounts attributable to accelerated_depreciation on public_utility_property plr-140754-02 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call --------------------- if you have any further questions _____________________________ charles b ramsey branch chief branch passthroughs special industries
